BOOTH, Judge,
concurring in part and dissenting in part:
I agree with my colleagues that the appeal should be affirmed, but I would also affirm the cross-appeal. The facts as stated in cross-appellant’s own brief are that the seller had settled with Baker and then settled with Peddie and Clark for $60,000. Under the law as stated by the majority Peddie and Clark perhaps need not have paid since Baker had settled and been released. On those facts I see no basis for holding Baker now liable to reimburse Ped-die and Clark. The trial court was in a much better position to judge the intent of the parties and the circumstances surrounding these transactions, and that confirms my belief that the judgment below should be affirmed in its entirety.